(Gase,20;10343-LSS Doc 6229 Filed 09/15/21 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11
BOY SCOUTS OF AMERICA AND Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,)
Jointly Administered
Debtors.
Re: Docket No. CAAF

 

 

ORDER GRANTING MOTION TO SHORTEN NOTICE PERIOD AND
SCHEDULE HEARING ON THE TORT CLAIMANTS’ COMMITTEE’S
MOTION TO ADJOURN THE HEARING TO CONSIDER APPROVAL OF
DISCLOSURE STATEMENT AND SOLICITATION PROCEDURES FOR
THE FIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION
FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

Upon consideration of the motion (the “Motion to Shorten” filed by the Official
Committee of Tort Claimants (the “Tort Claimants’ Committee”), for entry of an order (this
“Order”) scheduling an expedited hearing on, and shortening the notice period of, the Tort
Claimants’ Committee’s Motion to Adjourn the Hearing to Consider Approval of Disclosure
Statement and Solicitation Procedures for the Fifth Amended Chapter 1] Plan of Reorganization
for Boy Scouts of America and Delaware BSA, LLC (the ““Motion”); and this Court having
jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing
Order of Reference from the United States District Court for the District of Delaware, dated
February 29, 2012; and this Court having found that this is a core proceeding pursuant to 28

USC. § 157(b)(2); and this Court having found that venue of this proceeding and the Motion to

Shorten in this district is proper pursuant to 28 ULS.C, §§ 1408 and 1409; and this Court having

 

' The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.

* Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion to Shorten.

BOCS_DE:236086,1 85353/002

 
Case 20-10343-LSS _Doc 6229 Filed 09/15/21 Page 2of2.

found that notice of the Motion to Shorten was appropriate and no other notice need be provided;
and this Court having reviewed the Motion to Shorten and having determined that the legal and
factual bases set forth in the Motion to Shorten establish just cause for the relief granted herein;
and upon all of the proceedings had before this Court; and after due deliberation and sufficient
cause appearing therefor, it is HEREBY ORDERED THAT:

1. The Motion to Shorten is GRANTED.

2. The hearing on the Motion will be scheduled forfeit" 2) 200/ a bl Fe Aa

 

(Eastern Time) (the “Hearing”).
3. Any objections or responses to the Motion must be made at the Hearing.
4, Immediately after the entry of this Order, the Tort Claimants’ Committee
shall serve a copy of this Order and a notice for the Hearing on the Motion on the Notice Parties

in the manner described in the Motion to Shorten.

  

fi Fe af
PARE

“LAURIE SELBER SILVERSTEIN
UNITED STATES BANKRUPTCY JUDGE

 

 

: Ae f ae AY ae PY a

Wilmington, Delaware

 

BOCS_DE:236086.1 853534002

 
